        Case 2:19-cv-01101-CKD Document 8 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAROLD HUNTER,                                    No. 2:19-cv-1101 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    GABRIEL WILLIAMS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983. By

18   order filed June 3, 2020, plaintiff’s complaint was screened and he was given the option to

19   proceed immediately on his Eighth Amendment claims against defendant Do-Williams for

20   moving him to an upper tier, taking away his wheelchair, and denying his request for a mobility

21   vest and walker, or to amend the complaint. ECF No. 6 at 10. Plaintiff has now notified the court

22   that he would like to amend the complaint. ECF No. 7.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff shall have thirty days from the service of this order to file an amended

25   complaint as outlined in the June 3, 2020 screening order. If plaintiff fails to file an amended

26   complaint, the case will proceed on the original complaint as screened and it will be

27   recommended that the non-cognizable claims against Do-Williams and all claims against

28   defendants Williams, Gonzales, Battle, Adams, Halepota, Malakkla, Mansour, Cole, Kaur,
                                                       1
        Case 2:19-cv-01101-CKD Document 8 Filed 06/25/20 Page 2 of 2

 1   Richardson, Infante, Porras, Nava, Recarey, Gail, Paik, Lowe, and Gu be dismissed without

 2   prejudice.

 3           2. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

 4   form used in this district.

 5   Dated: June 25, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9   13:hunt1101.amend

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
